third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 cmglendening presp-147743-13 uilc date date to carol bingham mcclure associate area_counsel houston large business international from michael j montemurro chief branch office of associate chief_counsel income_tax accounting subject federal_income_tax treatment of excise_tax credits under sec_6426 of the internal_revenue_code this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue for federal_income_tax purposes how does a claimant with a liability for federal excise_taxes under sec_4081 and or treat the excise_tax credits allowed under sec_6426 in determining its deductible excise_taxes for federal_income_tax purposes conclusion for federal_income_tax purposes the claimant must treat the excise_tax credits allowed under sec_6426 as a reduction in its federal excise_tax liability under sec_4081 and sec_4041 accordingly the claimant’s allowable federal_income_tax deduction for federal excise_taxes is reduced by the amount of the credits presp-147743-13 facts on date we provided advice cca that concluded that sec_6426 excise_tax credits and sec_6427 payments are not items of gross_income under sec_61 to a biodiesel blender that advice did not address the effect of the sec_6426 excise_tax credits on the claimant’s deduction for federal excise_taxes imposed by sec_4081 and sec_4041 you now ask the broader question of whether for federal_income_tax purposes the credits allowed under sec_6426 reduce a claimant’s liability for excise_taxes this chief_counsel_advice supplements our prior advice you indicate that claimants typically include their excise_tax liability in their cost_of_goods_sold deduction thus in this context the issue is whether a claimant must reduce that portion of its cost_of_goods_sold deduction attributable to the excise_taxes imposed by sec_4081 and sec_4041 by the fuel credits allowed under sec_6426 law and analysis sec_6426 allows as a credit against the tax imposed by sec_4081 and sec_4041 an amount equal to the sum of the credits for alcohol fuel mixtures biodiesel mixtures alternative fuels and alternative_fuel mixtures described in sec_6426 c d and e respectively thus the credits allowed under sec_6426 must be taken into account when calculating the claimant’s excise_tax liability a claimant must first apply the credits under sec_6426 c d and or e against its sec_4081 and sec_4041 fuel tax_liabilities to the extent a claimant’s credit allowed under sec_6426 exceeds the claimant’s fuel tax_liability the claimant may i make a claim for payment of the excess under sec_6427 or ii make a claim for a refundable income_tax_credit under sec_34 on the claimant’s income_tax return where a credit satisfies an otherwise deductible_liability it is the position of the service that the deduction is reduced by the amount of the credit for example in the analogous situation where a state provides a credit against state_income_tax liability the service has ruled that the state tax_credit is not includible in gross_income but rather reduces the taxpayer’s state_income_tax deduction for federal_income_tax purposes revrul_79_315 1979_2_cb_27 holding the office_of_chief_counsel has consistently analyzed refundable state_income_tax credits as resulting in a reduction in the taxpayer’s state_income_tax liability to the extent of the state_income_tax liability leading to a reduced deduction for state income taxes under sec_164 see for example cca date refundable state_income_tax credit for certain military service nsar 20085201f date refundable state business tax most of the credits set forth in sec_6426 c d and e expired on or before date presp-147743-13 credit to encourage employment see also cca date refundable state franchise tax_credit and info date we conclude that the credits allowed under sec_6426 must be applied against a claimant’s excise_tax liabilities under sec_4081 and sec_4041 to determine the claimant’s deductible excise_tax liability for federal_income_tax purposes to the extent that such credits serve to reduce the claimant’s fuel tax_liability the credits reduce the excise_tax deduction that the claimant may claim as part of its costs of goods sold thus for federal_income_tax purposes the credit allowed under sec_6426 is not an item excluded from income that is used to satisfy an excise_tax liability rather for federal_income_tax purposes the credit is applied in determining the amount of the deductible excise_tax liability the following example illustrates our position example b is allowed an dollar_figure credit under sec_6426 against its dollar_figure sec_4081 excise_tax liability b must apply the dollar_figure credit against b’s dollar_figure excise_tax liability thus for federal_income_tax purposes b’s excise_tax liability is dollar_figure therefore b’s cost_of_goods_sold deduction attributable to federal excise_taxes is dollar_figure this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions _____________________________ michael j montemurro chief branch office of associate chief_counsel income_tax accounting the foregoing guidance does not have precedential effect we refer to that guidance however to illustrate the consistency of our conclusion here with prior views of the office_of_chief_counsel presp-147743-13 cc john r gilbert general attorney philadelphia group large business international raymond j may supervisory internal revenue_agent internal_revenue_service large business international david d duncan attorney jacksonville large business international
